Citation Nr: 0615693	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
lumbosacral radiculitis and myofasciitis with residuals 
associated with repeated coccygeal surgical procedures, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial disability rating for 
residual scars from removal of subcutaneous benign cysts 
associated with hydradenitits, currently evaluated as 
10 percent disabling.

3.  Entitlement to a higher initial disability rating for 
pilonidal cystectomies and fascio-cutaneous flap closure with 
residuals, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for 
synovial cyst, right wrist, currently rated as 
noncompensable.

5.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1999 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a Board hearing at the RO in August 
2005.  At the hearing, the veteran and her representative 
raised the issue of entitlement to service connection for a 
psychiatric disability.  This matter is hereby referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

At her August 2005 Board hearing at the RO, the veteran 
testified that she had received treatment for her service-
connected disabilities, including surgery, subsequent the 
October 2002 VA examination report of record.  She testified 
that she had received all of her treatment at the VA medical 
center in Phoenix.  Unfortunately, these documents are not of 
record.  

Therefore, the Board believes that the veteran's claims for 
increased ratings for her service-connected disabilities must 
be remanded to obtain these critical records.  Additionally, 
if the medical records suggest an increase in severity of any 
of her service-connected disabilities since the October 2002 
VA examination, the Board believes that new examinations 
would be warranted.  While the Board is not required to 
direct a new examination simply because of the passage of 
time, VA's General Counsel has indicated that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).  

As for the veteran's claim of entitlement to service 
connection for a right foot disability, the claim has been 
denied by the RO because of lack of evidence of any current 
disability, based on the fact that the October 2002 VA 
examination report did not diagnose any disability of the 
right foot.  If the VA medical records obtained by the RO 
show that the veteran does have a disability of the right 
foot, then the RO should arrange for the veteran to undergo a 
VA examination to determine the etiology of any right foot 
disability.

There is an additional reason that warrants further 
development of the veteran's claims for increased ratings and 
service connection.  During the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for increased ratings and service 
connection, but she was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, the veteran should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs her that an effective date for the award of 
benefits will be assigned if service connection is granted 
for any of the disabilities at issue, and also includes an 
explanation as to the type of evidence needed to establish 
ratings.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Request all of the veteran's 
treatment records from the VA medical 
center in Phoenix, Arizona.

3.  If the VA medical records demonstrate 
an increase in severity of any of the 
veteran's service-connected disabilities, 
the veteran should be afforded a VA 
examination.  It is imperative that the 
veteran's claims file be made available 
to the examiner for review in connection 
with the examination.  Using the 
applicable rating criteria, the examiner 
should be asked to assess the current 
extent and severity of the veteran's 
service-connected disabilities.

4.  If the additional VA medical records 
show that the veteran currently has a 
right foot disability, arrange for the 
veteran to undergo a VA examination.  The 
examiner should determine if the veteran 
has a current right foot disability and, 
if so, address whether it is at least as 
likely as not (50 percent probability or 
higher) etiologically related to her 
active duty service.  If no right foot 
disability is found on examination, the 
examiner should expressly state.

5.  Review the expanded record and 
readjudicate the claims.  

The case should then be returned to the Board, if in order, 
for further review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


